—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a housekeeper’s aide in a residential home for senior citizens until she was discharged following an altercation with a coworker in the course of which both women shouted profanities. Claimant then interrupted a meeting attended by staff members and residents of the home, where she again uttered profanities. This Court has held that an employee’s use of offensive language or engaging in contentious and disruptive conduct may constitute disqualifying misconduct (see, Matter of Crumel [Commissioner of Labor], 258 AD2d 803; Matter of Sobhani [Sweeney], 247 AD2d 810), especially in cases where, as here, the employee has been warned to refrain from such conduct (see, Matter of Hart [Commissioner of Labor], 274 AD2d 796). While claimant contends that it was her coworker who started the fight, it has been held that fighting in the workplace may disqualify a claimant from receiving benefits regardless of who initiated the fight (see, Matter of Germain [Commissioner of Labor], 272 AD2d 708; Matter of Williams [National School Bus Serv. — Commissioner of Labor], 257 AD2d 839). As substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was guilty of disqualifying misconduct, it will not be disturbed.
Cardona, P.J.,. Mercure, Crew III, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.